 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.1 Filed 01/28/21 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DONALD AMBROSE and
CHARLES AMBROSE,                                 Case No.
                                                 Hon.
      Plaintiffs,
v.

ORCHARD LAKE SCHOOLS, a Michigan nonprofit corporation,
REVEREND MIROSLAW KROL, an individual,
MARCUS SHEENA, an individual, BOB PYLES, an individual,
RICH RYCHCIK, an individual, and TODD COVERT, an individual,

       Defendants.
 PITT, MCGEHEE, PALMER BONANNI
 & RIVERS PC
 Robert W. Palmer (P31704)
 Beth M. Rivers (P33614)
 Channing Robinson-Holmes (P81698)
 Attorneys for Plaintiff
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
 Tel: (248) 398-9800
 rpalmer@pittlawpc.com
 brivers@pittlawpc.com
 crobinson@pittlawpc.com

                      COMPLAINT AND JURY DEMAND

      NOW COME Plaintiffs Donald Ambrose and Charles Ambrose (collectively

“Plaintiffs”), by and through their attorneys, Pitt McGehee Palmer Bonanni &

Rivers P.C., bring this Complaint and in support thereof states as follows:
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.2 Filed 01/28/21 Page 2 of 28




                                      Introduction

       1.        This is an action for sex discrimination and wrongful discharge

brought pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681 et seq., and Michigan’s Elliott-Larsen Civil Rights Act, MCL 37.2701, et seq.,

stemming from Charles Ambrose’s assault while on a school sponsored retreat,

Defendants’ indifference to Charles Ambrose’s assault, Plaintiff Donald

Ambrose’s fervent objections to Defendants’ failure to take any investigative or

remedial action, and Donald Ambrose’s consequent retaliatory termination.

                            Jurisdiction, Venue, and Parties

       2.        The jurisdiction of this Court over this controversy is based on 28

U.S.C. §1331, to enforce the provisions of Title IX of the Education Amendments

of 1972, 20 U.S.C. § 1683.

       3.        This Court also has supplemental jurisdiction under 28 U.S.C. §

1367 to address the claims brought under Michigan’s common law and Elliott-

Larsen Civil Rights Act, MCL 37.2701, et seq., because they are so related to the

federal law claims that they form part of the same case or controversy.

       4.        Venue is appropriate in this judicial district as the events giving rise

to this action occurred in this district and all parties reside in or operate within

this district.

                                             2
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.3 Filed 01/28/21 Page 3 of 28




      5.      Defendant Orchard Lakes Schools is a non-profit corporation

organized and existing under the laws of the State of Michigan, which operates

a Catholic, all-boys college preparatory high school, called St. Mary’s

Preparatory High School (“St. Mary’s Preparatory”), located in Orchard Lake,

Michigan.

      6.      Defendant Miroslaw Krol is a priest and the Chancellor and Chief

Executive Officer of Orchard Lake Schools, where he has served in that role

since 2017.

      7.      Defendant Marcus Sheena (“Sheena”) is employed by Orchard Lake

Schools as the Campus Minister and a Hockey Coach at St. Mary’s Preparatory.

      8.      Defendant Bob Pyles (“Pyles”) is employed by Orchard Lake

Schools as the Headmaster at St. Mary’s Preparatory.

      9.      Defendant Rich Rychcik (“Rychcik”) is employed by Orchard Lake

Schools as the Dean of Students at St. Mary’s Preparatory.

      10.     Defendant Todd Covert (“Covert”) is employed by Orchard Lake

Schools as the Chief Operating Officer.

      11.     At the time of the assault, Plaintiff Charles Ambrose was 16 years

old and a high school student at St. Mary’s Preparatory.




                                          3
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.4 Filed 01/28/21 Page 4 of 28




      12.    Plaintiff Donald Ambrose is the father to Charles Ambrose and is a

former long-time teacher at St. Mary’s Preparatory having worked there from

1996 to May of 2019.

                                Statement of Facts

      13.    In 1996, Plaintiff Donald Ambrose began his long, distinguished

tenure as a Teacher at St. Mary’s Preparatory teaching Literature.

      14.    Throughout his career, Donald Ambrose was a highly rated

Teacher and well-liked by students and peers alike.

      15.    In 2016, Mr. Ambrose’s son, Plaintiff Charles Ambrose, began his

freshman year at St. Mary’s Preparatory.

      16.    Charles Ambrose excelled academically and, by his junior year, was

in line to be the valedictorian of his class.

      17.    Charles Ambrose was also well-liked by students and staff earning

him the Student of the Year award for both his freshman and sophomore years.

               Charles Ambrose is Assaulted at Kairos Retreat

      18.    From March 19, 2019 to March 22, 2019, Charles Ambrose

attended a school-sponsored Kairos retreat with his peers at the Columbiere

Retreat Center in Clarkston, Michigan.




                                          4
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.5 Filed 01/28/21 Page 5 of 28




      19.   Charles Ambrose was one of just three juniors at St. Mary’s

Preparatory asked to attend the retreat. The remaining 30 or so student-

attendees were seniors.

      20.   Defendant Sheena organized and functioned as the chief supervisor

of the Kairos retreat, along with two female school employees.

      21.   Upon information and belief, many of the student-attendees were

hockey players who played, or had played, under Defendant Sheena.

      22.   At the outset of the retreat, Sheena advised the two female

chaperones not to venture onto the floor the students were staying on as they

might “run into naked boys.”

      23.   In the evenings, Charles Ambrose’s peers were engaging in

inappropriate and sexualized “games.”

      24.   One such “game” the students played was called “Naked Bowling”

in which they would undress in the large locker room style shower, coat the

shower with soap and water, and roll or throw a naked student onto the floor

in order to topple the standing naked students acting as “pins.”

      25.   This would and could cause the participants’ genitals to come in

contact with other participants’ naked bodies.

      26.   Another “game” the students played was called “Stanky Pretzel” in

which a student would sit, naked, on another student’s face.

                                        5
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.6 Filed 01/28/21 Page 6 of 28




      27.   Members of the high school’s hockey team, including those on the

Kairos retreat, often “played” these “games” in the high school locker room and

in the hockey arena’s locker rooms.

      28.   Sheena, as a Hockey Coach, was aware of and condoned the student

athletes on the hockey team instigating these sexualized “games.”

      29.   Retreat chaperone Sheena was likewise aware of the inappropriate

and sexual contact taking place each evening at the Kairos event and failed to

take any action to prevent these activities from occurring.

      30.   Kairos retreat chaperones were or should have been aware of the

inappropriate and sexualized activities taking place each evening, had they not

been warned by Sheena to keep away from the boys’ floor in order to avoid

seeing “naked boys.”

      31.   These inappropriate, sexualized activities at the Kairos retreat had

taken place in other years with the full knowledge of the St. Mary’s Preparatory

administration, including but not limited to Defendant Sheena.

      32.   The St. Mary’s Preparatory administration has failed to take

prompt and remedial action to remedy and prevent sexual contacts from

occurring in its locker room, at its hockey arena, and on the Kairos retreats.

      33.   The St. Mary’s Preparatory administration’s failure to take prompt

and remedial action to remedy and prevent these sexualized activities from

                                        6
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.7 Filed 01/28/21 Page 7 of 28




occurring on school grounds or school retreats has created an environment in

which such sexual, inappropriate behavior and harassment are tolerated and

treated with deliberate indifference by Defendants.

      34.    The administration at St. Mary’s Preparatory purposefully

provided few chaperones to the Kairos retreat further exposing Charles

Ambrose to the aforementioned sexual behavior and harassment by his peers.

      35.    The chaperones’ ability to effectively chaperone was limited by

Defendant Sheena’s direction to not go on the floor where the boys were lodged

further exposing Charles Ambrose to unwanted sexual contact and harassment.

      36.    On the evening of March 19, 2019, Charles Ambrose heard a

raucous commotion coming from the shared bathroom on the boy’s floor.

      37.    The following morning, March 20, 2019, Charles Ambrose took a

shower in the shared bathroom on the boy’s floor and observed soap residue

and standing water everywhere.

      38.    Later that day, a number of the student-attendees on the trip

openly discussed, in hearing range of the retreat’s chaperones, including

Sheena, that they had “played” Naked Bowling and Stanky Pretzel in the boy’s

bathroom.

      39.    Charles Ambrose had no interest in participating in these evening

activities, as set forth above.

                                       7
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.8 Filed 01/28/21 Page 8 of 28




      40.   On the evening of March 20, 2019, the second night of the Kairos

retreat, eight or more of Charles Ambrose’s peers ran down the hall yelling,

“let’s get Ambrose!” then loudly and aggressively entered Charles Ambrose’s

room as he lay in bed wearing only his boxers.

      41.   Upon entering Charles Ambrose’s room, the students were dressed

only in towels.

      42.   The students proceeded to grab at Charles Ambrose attempting to

simultaneously undress him and drag him into the hall as he attempted to fend

them off.

      43.   The students forcibly grabbed Charles Ambrose’s arms, legs, and

bare chest and thighs.

      44.   Charles Ambrose’s attackers were attempting to undress him and

physically force him, naked, to engage in the sexualized “games” they had

discussed earlier that day.

      45.   Feeling this to be a physical, sexualized attack, Charles Ambrose

instinctually turned his back on his attackers and further attempted to block his

genitalia from being touched.

      46.   After several minutes of chaotic struggle between Charles Ambrose

and the eight intruders, the group relented and left Charles Ambrose’s room.



                                       8
 Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.9 Filed 01/28/21 Page 9 of 28




      47.     Charles Ambrose was severely distressed by this altercation

suffering from anxiety, trouble sleeping, trouble focusing, and emotional

distress.

      48.     Sheena was aware of what had transpired in Charles Ambrose’s

room on the evening of March 20th.

      49.     On March 21, 2019, the morning after the assault, Sheena

spontaneously approached Charles Ambrose and advised that, despite his

directive at the onset of the retreat, he could lock his door that evening for

protection.

      50.     During the course of the day on March 21st, several of the March

20th assailants whispered to Charles Ambrose, “We are going to get you

tonight!” causing Charles Ambrose further anxiety and distress.

      51.     Because of his emotional distress and fear of another sexual attack,

Charles Ambrose approached Sheena later that day under the excuse that he

had a stomachache to which Sheena responded by providing him with an

Aspirin and directing him to go to bed.

      52.     When Charles Ambrose got to his room, he locked his door and

further barricaded it with his chair and bed in order to prevent his attackers

from making good on their threats.



                                          9
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.10 Filed 01/28/21 Page 10 of 28




      53.   That night, Charles Ambrose heard students banging on his door

and attempting to break into his room, causing him further stress and anxiety.

      54.   Charles Ambrose’s distress was visible to his parents when they

picked him up two days later on March 22, 2019 at the conclusion of the retreat.

      55.   Observing Charles Ambrose’s distress, Mr. and Mrs. Ambrose asked

Charles Ambrose the reason for his distress. Charles Ambrose relayed the

events from the evening of March 20, 2019 to his parents.

              Donald Ambrose Complains of March 20, 2019
                   Assault and Differential Treatment

      56.   St. Mary’s Preparatory newly appointed Headmaster Bob Pyles

(“Pyles”), Dean of Students Rich Rychcik (“Rychcik”), and Eleventh Grade

Academic Dean Sean Clouse (“Clouse”) were made aware of the March 20, 2019

assault against Charles Ambrose on or about March 26, 2019 or March 27, 2019.

      57.   On March 27, 2019, a student who had attended the Kairos retreat

with Charles Ambrose disclosed to St. Mary’s Preparatory administrators that,

while on the retreat, students were throwing soap at each other, taking each

other’s towels, and “doing human bowling in the showers.”

      58.   The same student likewise disclosed that fifteen to twenty student-

attendees went into Charles Ambrose’s room during the Kairos retreat and

were yelling and jumping.


                                      10
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.11 Filed 01/28/21 Page 11 of 28




      59.   On March 27, 2019, at around 2:00 p.m., Pyles, Rychcik, and Clouse

called Charles Ambrose into the office and interrogated him about the March

20, 2019 assault for approximately five minutes.

      60.   Neither Pyles, Rychcik, nor Clouse advised Mr. Ambrose, who was

working in the building at the time they questioned Charles Ambrose, that they

intended to question Charles Ambrose about the assault.

      61.   Neither Pyles, Rychcik, nor Clouse advised Charles Ambrose that he

was entitled to have a parent present during questioning of the assault.

      62.   After Pyles, Rychcik, and Clouse questioned Charles Ambrose, they

questioned Donald Ambrose about the March 20, 2019 assault.

      63.   Upon Donald Ambrose’s recounting of the March 20, 2019 assault,

as relayed to him by his son, the trio informed him that they had spoken with

his son about the assault without the presence of a parent.

      64.   Pyles then dismissed Charles Ambrose’s assault, telling Donald

Ambrose that the severity of the sexual assault of March 20, 2019 ranked at

about a “5” on a scale of 1 to 10.

      65.   Donald Ambrose attempted to leave the room after hearing this,

but Rychcik and Pyles physically blocked the doorway and shouted at and

ordered Donald Ambrose to “Sit down!”



                                      11
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.12 Filed 01/28/21 Page 12 of 28




      66.    Distressed that the administration was dismissing his son’s assault,

apparently because his son was a male, Donald Ambrose pleaded with Pyles

asking, “What if this happened to your daughter?”

      67.    In response, Pyles grew enraged. He immediately drew in close to

Donald Ambrose’s face and while pointing his finger into Donald Ambrose’s

face threatened, “Don’t go there! Don’t you go there!”

      68.    The Administration at St. Mary’s Preparatory failed to take any

effective action to investigate the March 20, 2019 assault or discipline any of

the perpetrators.

      69.    On April 3, 2019, Rychcik angrily confronted Donald Ambrose

saying that he had received a voicemail from the father of one of the boys

involved in the March 20, 2019 assault asking if Donald Ambrose was retaining

an attorney and, therefore, needed to know Donald Ambrose’s intentions.

Donald Ambrose declined to commit himself either way.

      70.    Upon hearing Donald Ambrose’s response, Rychcik directed

Donald Ambrose to return home.

                             May 20, 2019
            Donald Ambrose Complains to Chancellor, Father Krol

      71.    On May 20, 2019, after it had become all too apparent that Pyles

and Rychcik did not intend to take any investigative action into the March 20,


                                       12
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.13 Filed 01/28/21 Page 13 of 28




2019 assault against Charles Ambrose, Donald Ambrose met with the

Chancellor and Chief Executive Officer of Orchard Lake Schools, Father

Miroslaw Krol.

      72.   Donald Ambrose told Father Krol of the March 20, 2019 sexual

assault and other general concerns he and the faculty shared about Pyles.

      73.   In this conversation, Father Krol reassured Donald Ambrose that

he would not be terminated if he told him everything.

      74.   Unbeknownst to Donald Ambrose, Father Krol has engaged in a

pattern and practice of quid pro quo sexual harassment with his subordinate

seminarians, created and condoned a sexually hostile atmosphere within

Orchard Lake Schools, and retaliated against those who rebuffed his advances

or complained of his behavior, namely by terminating or removing individuals

from their positions.

      75.   Donald Ambrose’s complaint of his son’s sexual assault prompted

Father Krol and the school’s administration, including the defendants, to

conspire and bring about his termination, akin to Father Krol’s decisions to

terminate and/or remove subordinates from their positions for complaining of

his own inappropriate sexual behavior.




                                      13
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.14 Filed 01/28/21 Page 14 of 28




                             May 29, 2019
             Donald Ambrose Suffers Retaliatory Termination

      76.   Just nine days after Donald Ambrose complained to Father Krol, on

May 29, 2019, Todd Covert (“Covert”), the Corporate Executive Officer of

Orchard Lake Schools, asked Donald Ambrose into his office and promptly

terminated his employment.

      77.   Covert said Donald Ambrose’s termination was due to parental

complaints about Donald Ambrose not returning e-mails and an incident with

a student Z.T. that occurred on March 25, 2019.

      78.   The March 25th incident cited by Covert involved student Z.T.

shouting a profanity, Donald Ambrose issuing him a detention, and student Z.T.

attempting to unlock the classroom window, ostensibly to jump out.

      79.   After the March 25th incident, student Z.T. apologized to Donald

Ambrose for his behavior.

      80.   Donald Ambrose did not receive any disciplinary action for the

March 25, 2019 incident prior to his termination.

      81.   The stated reasons for Donald Ambrose’s termination are mere

pretext for unlawful retaliation for Donald Ambrose complaining of the

unlawful sexual assault perpetrated against his son, Charles Ambrose, and the

deliberate indifference of the administration.


                                      14
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.15 Filed 01/28/21 Page 15 of 28




      82.    Donald Ambrose’s termination drew criticism from St. Mary’s

Preparatory alumni who knew him to be an exemplary teacher who made a

lasting difference to his students’ lives.


                                   Count I
                        Discrimination in Violation of
               Title IX of the Education Amendments of 1972
                (Charles Ambrose v. Orchard Lake Schools)

      83.    Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.

      84.    Defendant Orchard Lake Schools is subject to the prohibitions set

forth in Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. §

1681 et seq., as an institution that receives federal financial assistance.

      85.    Orchard Lake Schools had a duty under Title IX to refrain from

discriminating against individuals on the basis of sex.

      86.    Orchard Lake Schools had a duty under Title IX to take prompt and

effective steps to prevent an actual or reasonably known risk of harassment or

bullying from occurring.

      87.    Orchard Lake Schools had a duty under Title IX to take immediate

and appropriate steps to investigate or otherwise determine what occurred

when it actually knew, or reasonably should have known, of the harassment

that occurred on the Kairos retreat.

                                         15
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.16 Filed 01/28/21 Page 16 of 28




      88.   Orchard Lake Schools had a duty under Title IX to take prompt and

effective steps reasonably calculated to end the harassment or bullying, prevent

its recurrence, and remedy its effects when it actually knew, or reasonably

should have known, of the harassment that occurred on the Kairos retreat.

      89.   Orchard Lake School, through its administrators, was actually

aware or reasonably should have known of the sexualized behavior students

participated in at the high school and on school retreats and reasonably should

have known that students, including Charles Ambrose, were at risk.

      90.   In violation of the above stated statutory duties, Orchard Lake

Schools, with deliberate indifference, discriminated against Charles Ambrose

by failing to protect him from a known risk of sex harassment and sexual

violence and by failing to effectively investigate and take prompt remedial

action into the incidents described above.

      91.   As a proximate result of Orchard Lake Schools’ unlawful actions,

Charles Ambrose has and will continue to experience non-economic injuries

including but not limited to extreme emotional distress, mental anguish,

humiliation, and pain and suffering.

      Accordingly, Charles Ambrose requests the following relief:

            a.    An Order of this Court awarding Charles Ambrose
                  compensatory damages in an amount in excess of
                  $75,000.00 he is found to be entitled to;

                                       16
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.17 Filed 01/28/21 Page 17 of 28




            b.      Punitive damages;

            c.      An Order of this Court awarding Charles Ambrose
                    interest, costs, and attorney fees; and

            d.      An Order of this Court awarding Charles Ambrose such
                    other equitable relief as this Court deems just and
                    equitable.

                                      Count II
                             Retaliation in Violation of
                 Title IX of the Education Amendments of 1972
                  (Donald Ambrose v. Orchard Lake Schools)

      92.   Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.

      93.   Orchard Lake Schools is subject to the prohibitions set forth in Title

IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681 et seq., as

an institution that receives federal financial assistance.

      94.   Orchard Lake Schools had a duty under Title IX to refrain from

retaliating against employees who complain of unlawful sex discrimination.

      95.   In violation of the above stated statutory duty, Orchard Lake

Schools intimidated and terminated Donald Ambrose because he complained

of unlawful sex discrimination, namely Orchard Lake Schools’ deliberate

indifference to the sexual assault and harassment of his son, Charles Ambrose,

at the hands of his fellow students.


                                        17
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.18 Filed 01/28/21 Page 18 of 28




      96.   As a proximate result of Orchard Lake Schools’ unlawful retaliation,

Donald Ambrose has and will continue to experience economic losses in the

nature of lost wages and fringe benefits as well as non-economic injuries

including but not limited to extreme emotional distress, mental anguish,

humiliation, and pain and suffering.

      Accordingly, Donald Ambrose requests the following relief:

            a.    An Order of this Court allowing Donald Ambrose
                  reinstatement to a position with St. Mary’s
                  Preparatory;

            b.    An Order of this Court awarding Donald Ambrose
                  compensatory damages in an amount in excess of
                  $75,000.00 he is found to be entitled to;

            c.    Punitive damages;

            d.    An Order of this Court awarding Donald Ambrose
                  interest, costs, and attorney fees; and

            e.    An Order of this Court awarding Donald Ambrose such
                  other equitable relief as this Court deems just and
                  equitable.

                                 Count III
                        Retaliation in Violation of
                 Michigan’s Elliott-Larsen Civil Rights Act
                    (Donald Ambrose v. Defendants)

      97.   Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.



                                       18
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.19 Filed 01/28/21 Page 19 of 28




      98.   Defendants were employers and Donald Ambrose was an

employee within the meaning of Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”). MCL 37.2201(a).

      99.   Orchard Lake Schools and Father Krol had a statutory duty to

refrain from retaliating against employees who oppose discrimination violative

of the ELCRA. MCL 37.2701.

      100. In violation of the above statutory duty, Defendants terminated

Donald Ambrose because he complained of unlawful sex discrimination,

namely their willful and deliberate indifference to the sexual harassment and

assault of his son, Charles Ambrose, at the hands of his fellow students.

      101. As a proximate result of Orchard Lake Schools and Father Krol’s

unlawful retaliation, Donald Ambrose has and will continue to experience

economic losses in the nature of lost wages and fringe benefits as well as non-

economic injuries including but not limited to extreme emotional distress,

mental anguish, humiliation, and pain and suffering.

      Accordingly, Donald Ambrose requests the following relief:

            a.    An Order of this Court allowing Donald Ambrose
                  reinstatement to a position with St. Mary’s
                  Preparatory;

            b.    An Order of this Court awarding Donald Ambrose
                  compensatory damages in an amount in excess of
                  $75,000.00 he is found to be entitled to;

                                       19
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.20 Filed 01/28/21 Page 20 of 28




            c.     Punitive damages;

            d.     An Order of this Court awarding Donald Ambrose
                   interest, costs, and attorney fees; and

            e.     An Order of this Court awarding Donald Ambrose such
                   other equitable relief as this Court deems just and
                   equitable.

                                 Count IV
           Violation of Michigan’s Elliott-Larsen Civil Rights Act
                     (Charles Ambrose v. Defendants)

      102. Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.

      103. Defendant Orchard Lake Schools is an educational institution and

the individual Defendants are agents of the Defendant educational institution

within the meaning of the ELCRA, MCL 37.2401.

      104. At all times relevant hereto, Defendants had actual or constructive

knowledge of the practice of sexualized “games” and assaults that occurred

amongst this particular group of boys in locker room settings and/or on school-

sponsored retreats and failed to take prompt and remedial action to prevent

those sexual activities from occurring.

      105. At all times relevant hereto, Defendants had actual or constructive

knowledge of the assault on Charles Ambrose and failed to take prompt and

remedial action.

                                          20
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.21 Filed 01/28/21 Page 21 of 28




      106. Defendants violated the ELCRA and deprived Charles Ambrose of

his civil rights by, among other thigs:

      a. Subjecting Charles Ambrose, because of his sex, to conduct of a

         physical and sexual nature, which had the purpose and/or effect of

         denying him the full benefit of the educational program of Orchard

         Lake schools;

      b. Allowing and/or failing to stop harassment of Charles Ambrose by

         students under the control of Defendants, which had the purpose

         and/or effect of denying him the full benefit of the educational

         program of Orchard Lake schools.

      107. Defendants’ conduct was and is a proximate cause of Charles

Ambrose’s injuries, including emotional, psychological, and physical injuries,

and the permanent and serious impairments of Charles Ambrose’s academic

and social development.

      Accordingly, Charles Ambrose. requests the following relief:

            a.     An Order of this Court awarding Charles Ambrose
                   compensatory damages in an amount in excess of
                   $75,000.00 he is found to be entitled to;

            b.     Punitive damages;

            c.     An Order of this Court awarding Charles Ambrose
                   interest, costs, and attorney fees; and


                                          21
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.22 Filed 01/28/21 Page 22 of 28




               d.   An Order of this Court awarding Charles Ambrose such
                    other equitable relief as this Court deems just and
                    equitable.

                                   Count V
                                  Negligence
                         (Charles Ambrose v. Sheena)

      108. Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.

      109. As the chaperone and chief organizer of the Kairos retreat,

Defendant Sheena owed a duty of care to the student attendees at the retreat,

including Charles Ambrose.

      110. Sheena violated his duty of care to Charles Ambrose when he

disregarded the known risk of sex harassment and sexual violence to Charles

Ambrose during the Kairos retreat, ordered the other chaperones off the boys

floor, and allowed the boys under his charge to engage in naked bowling, to

perform stanky pretzel, and to assault students in order to force them to

participate.

      111. Sheena’s negligence was and is a proximate cause of the injuries

Charles Ambrose suffered as a result of the sexual assault described above,

including emotional, psychological, and physical injuries, and the permanent

and serious impairments of Charles Ambrose’s academic and social

development.

                                       22
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.23 Filed 01/28/21 Page 23 of 28




      Accordingly, Charles Ambrose. requests the following relief:

            b.    An Order of this Court awarding Charles Ambrose
                  compensatory damages in an amount in excess of
                  $75,000.00 he is found to be entitled to;

            c.    Punitive damages;

            d.    An Order of this Court awarding Charles Ambrose
                  interest, costs, and attorney fees; and


            e.    An Order of this Court awarding Charles Ambrose such
                  other equitable relief as this Court deems just and
                  equitable.

                                 Count VI
                           False Imprisonment
                  (Donald Ambrose v. Rychcik and Pyles)

      112. Plaintiffs incorporate by reference all the above allegations as if

they were fully stated herein.

      113. On March 27, 2019, Rychcik and Pyles physically restrained Donald

Ambrose and deprived him of his personal liberty and freedom of movement

by physically blocking the doorway with the intention of confining him.

      114. At all relevant times, Donald Ambrose was conscious of his

confinement.

      115. The actions of Rychcik and Pyles directly resulted in Donald

Ambrose’s actual confinement.



                                      23
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.24 Filed 01/28/21 Page 24 of 28




        116. The imprisonment and restraint were against Donald Ambrose’s

will.

        117. Donald Ambrose’s confinement was intentional, unlawful,

unprivileged and without cause.

        118. The conduct of Rychcik and Pyles was and is a proximate cause of

Donald Ambrose’s injuries, including emotional and psychological injuries.

        Accordingly, Donald Ambrose. requests the following relief:

             a.    An Order of this Court awarding Donald Ambrose
                   compensatory damages in an amount in excess of
                   $75,000.00 he is found to be entitled to;

             b.    Punitive damages;

             c.    An Order of this Court awarding Donald Ambrose
                   interest, costs, and attorney fees; and

             d.    An Order of this Court awarding Donald Ambrose such
                   other equitable relief as this Court deems just and
                   equitable.




                                       24
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.25 Filed 01/28/21 Page 25 of 28




                                   Respectfully submitted,

                                   PITT, MCGEHEE, PALMER
                                   BONANNI & RIVERS PC

                               By: s/ Channing Robinson-Holmes
                                  Robert W. Palmer (P31704)
                                  Beth M. Rivers (P33614)
                                  Channing Robinson-Holmes (P81698)
                                  Attorneys for Plaintiff
                                  117 W. Fourth Street, Suite 200
                                  Royal Oak, MI 48067
                                  Tel: (248) 398-9800
                                  rpalmer@pittlawpc.com
                                  brivers@pittlawpc.com
                                  crobinson@pittlawpc.com



Dated: January 28, 2021




                                    25
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.26 Filed 01/28/21 Page 26 of 28




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Donald Ambrose, and
Charles Ambrose,                                    Case No.
                                                    Hon.
      Plaintiff,
v.

ORCHARD LAKE SCHOOLS, a Michigan nonprofit corporation,
REVEREND MIROSLAW KROL, an individual,
MARCUS SHEENA, an individual, BOB PYLES, an individual,
RICH RYCHCIK, an individual, and TODD COVERT, an individual,

       Defendants.
 PITT, MCGEHEE, PALMER BONANNI
 & RIVERS PC
 Robert W. Palmer (P31704)
 Beth M. Rivers (P33614)
 Channing Robinson-Holmes (P81698)
 Attorneys for Plaintiff
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
 Tel: (248) 398-9800
 rpalmer@pittlawpc.com
 brivers@pittlawpc.com
 crobinson@pittlawpc.com


                           DEMAND FOR JURY TRIAL

      Plaintiffs, Donald Ambrose and Charles Ambrose, by their attorneys,

PITT, MCGEHEE, PALMER BONANNI & RIVERS, hereby makes a formal demand

for a trial by jury of the facts and issues involved in this matter.
Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.27 Filed 01/28/21 Page 27 of 28




                                   Respectfully submitted,

                                   PITT, MCGEHEE, PALMER BONANNI &
                                   RIVERS PC

                               By: s/ Channing Robinson-Holmes
                                  Robert W. Palmer (P31704)
                                  Beth M. Rivers (P33614)
                                  Channing Robinson-Holmes (P81698)
                                  Attorneys for Plaintiff
                                  117 W. Fourth Street, Suite 200
                                  Royal Oak, MI 48067
                                  Tel: (248) 398-9800
                                  rpalmer@pittlawpc.com
                                  brivers@pittlawpc.com
                                  crobinson@pittlawpc.com



Dated: January 28, 2021




                                    27
                   Case 2:21-cv-10204-BAF-DRG ECF No. 1, PageID.28 Filed 01/28/21 Page 28 of 28
JS 44 (Rev. 11/15)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
           DONALD AMBROSE and CHARLES AMBROSE,                                                             ORCHARD LAKE SCHOOLS, REVEREND MIROSLAW KROL, MARCUS
                                                                                                           SHEENA, BOB PYLES, RICH RYCHCIK, and TODD COVERT,
                                                                       Oakland
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                    Oakland
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          Channing Robinson-Holmes (P81698)
          Pitt McGehee Palmer Bonanni & Rivers PC
          117 W. 4th Street, Ste. 200, Royal Oak, MI 48067
          (248) 398-9800
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                X
                                      ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            X
                                     ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                            ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                               State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
X
’1     Original
       Proceeding
                         ’ 2 Removed from
                             State Court
                                                          ’ 3         Remanded from
                                                                      Appellate Court
                                                                                                ’ 4 Reinstated or
                                                                                                    Reopened
                                                                                                                        ’ 5 Transferred from
                                                                                                                            Another District
                                                                                                                                                           ’ 6 Multidistrict
                                                                                                                                                               Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                                                        20 U.S.C. § 1683
VI. CAUSE OF ACTION Brief description of cause:
                                                                          Violation of Title IX of the Education Amendments of 1972
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         X
                                                                                                                                                                            ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER

          January 28, 2021                                                                                               s/ Channing Robinson-Holmes
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
